REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Lee Reference: As relevant prior art which has been previously cited in the file record, the examiner cites Lee et al. (Journal of Pharmaceutical Sciences, Vol. 104, 2015, pages 144-154). Lee et al. (hereafter referred to as Lee) teaches nanoparticles comprising caffeic acid phenethyl ester (CAPE), as of Lee, page 144, title and abstract. Said CAPE appears to have an antitumor effect, as of Lee, page 152, left column, figure 8.
Lee differs from the instantly claimed invention because the nanoparticles of Lee are not extracellular vesicles. In fact, the particles of Lee appear to be block copolymers made from polycaprolactone and polyethylene glycol blocks, as of Lee, page 144, abstract.
Unexpected Results: Even if, purely en arguendo, it would have been prima facie obvious for the skilled artisan to have encapsulated CAPE in an extracellular vesicle rather than a block copolymer nanoparticle, this prima facie case of obviousness would have been overcome in view of unexpected beneficial results presented in the instant application. These results are presented in instant figure 1, which is reproduced below.

    PNG
    media_image1.png
    525
    527
    media_image1.png
    Greyscale

The above-reproduced figure shows improved results of CAPE delivered in extracellular vesicles made from cells of the PC-3 cell line as compared with extracellular vesicles made from other cell lines. This would appear to indicate that delivering CAPE in extracellular vesicles made from the PC3 cell line would have been able to treat cancer with lower CAPE concentrations as compared with delivering CAPE in an extracellular vesicle made from a different cell type. This would appear to have resulted in either superior treatment of cancer or lower side effects at a specific level of cancer treatment due to the use of less active agent, as compared with delivering CAPE in a different extracellular vesicle.
In order to overcome a prima facie case of obviousness based upon unexpected results, the claimed invention must be compared against the closest prior art. See MPEP 716.02(e). In this case, the comparative example in figure 1 is closer to the claimed invention than is the composition of Lee. This is because, in the case of the composition of Lee, the CAPE is in a particle that is not an extracellular vesicle. In contrast, in the comparative examples in the above figure, the CAPE is in an extracellular vesicle, just a vesicle that happens to have been made from a different cell type as compared with the claimed extracellular vesicle.
As such, applicant has shown a comparison to a comparative example that is closer than the closest prior art, and has shown unexpectedly superior results. These unexpected and superior results are understood to be probative of non-obvious subject matter.
Suddes Reference: As an additional relevant reference which has not been previously cited, the examiner cites Suddes et al. (US 2017/0209499 A1). Suddes teaches topical compositions intended to be applied to the skin that have an effect against skin cancer, as of Suddes, title and abstract. Suddes teaches caffeic acid phenyl ester (CAPE), as of e.g. Suddes, paragraphs 0003, 0388, 0458, and elsewhere in the reference. Suddes also teaches “PC3” in various tables such as table 11 on page 33. However, as best understood by the examiner, Suddes’s teaching of PC3 is intended to show the ability of a tested composition to either kill PC-3 cells or prevent such cells from proliferating. Suddes did this because PC-3 cells are a cancer cell line; as such, the ability of a compound to kill PC-3 cells or prevent such cells from proliferating may signal the efficacy of the tested compound against cancer. However, the teachings of Suddes would not have motivated the skilled artisan to have formulated CAPE in an extracellular vesicle made from PC-3 cells. Additionally, the teachings of Suddes do not provide an indication that the beneficial results shown in figure 1 of Suddes would have been expected.
McEleny Reference: As an additional relevant reference that has not previously been cited, the examiner cites McEleny et al. (BJU International, Vol. 94, 2004, pages 402-406). McEleny et al. (hereafter referred to as McEleny) is drawn to caffeic acid phenethyl ester and PC-3 cells, as of the title of the McEleny reference on page 402. However, what McEleny teaches is that caffeic acid phenethyl ester causes apoptosis in PC-3 cells, apparently by affecting activation of a protein known as NF-κB. Nothing in McEleny would have motivated the skilled artisan to have formulated CAPE in an extracellular vesicle made from PC-3 cells. As such, McEleny is insufficient to render the instant claims prima facie obvious for a similar reason that Suddes is insufficient to render the instant claims prima facie obvious.
Saari Reference: As an additional relevant reference that has not previously been cited, the examiner notes Saari et al. (Journal of Controlled Release, Vol. 220, 2015, pages 727-737). Saari et al. (hereafter referred to as Saari) is drawn to extracellular vesicles for the delivery of paclitaxel, as of Saari, page 727, title and abstract. Saari teaches PC-3 extracellular vesicles, as of Saari, page 727, “Methods” section of abstract.
Saari differs from the claimed invention because Saari does not teach caffeic acid phenethyl ester. 
Even if, purely en arguendo, the skilled artisan were motivated to have included caffeic acid phenethyl ester in the composition of Saari, such a potential prima facie case of obviousness would have been overcome in view of the unexpected results presented in the instant application. This is because the example of Saari is not as close to the claimed invention as the comparative examples in instant figure 1. See MPEP 716.02(e). This is because the subject matter that actually exists in Saari is paclitaxel in exosomes made from PC-3 cells. Paclitaxel is a completely different drug than the caffeic acid phenethyl ester that is claimed. In contrast, the comparative examples in the instant application have caffeic acid phenethyl ester in an exosome, albeit an exosome made from a different cell type than the recited PC-3 cells. As such, the examples in Saari are not as close to the claimed invention as the comparative examples in the instant application, and the unexpected results in the instant application overcome a potential prima facie case of obviousness over Saari.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612